Citation Nr: 1034363	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to March 
1943.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas, 
which denied the benefits sought on appeal.

The Veteran presented testimony via videoconference before a 
Veterans Law Judge in May 2004.  The hearing transcript has been 
associated with the claims folder and has been reviewed.

In December 2005, the Board denied this claim and one concerning 
the back.  Pursuant to a Joint Motion on Appeal, the United 
States Court of Appeals for Veterans Claims (Court), in a January 
2008 Order, vacated the December 2005 Board decision and remanded 
the matter for further action.

In July 2008, the Veteran was informed that the Veterans Law 
Judge who had conducted his May 2004 hearing was no longer 
employed by the Board.  He was offered and accepted an additional 
hearing.  Therefore, the Veteran's claims were remanded in August 
2008 for further development, to include the scheduling of a new 
hearing.  This hearing was conducted in December 2008 by the 
undersigned Veterans Law Judge.  The Veteran's claims were then 
denied in a February 2009 Board decision.  

The Veteran's appeal was returned to the Court after the February 
2009 denial.  In a March 2010 Order, the Court vacated that 
portion of the February 2009 decision that denied the Veteran's 
claim for service connection for peripheral neuropathy of the 
lower extremities.  This issue was remanded for compliance with 
the instructions found in a February 2010 Joint Motion for 
Partial Remand.  The Veteran did not present argument regarding 
the denial of service connection for lumbothoracic disc disease 
with arthritis, and the Court dismissed the appeal of that issue.  

The Veteran's appeal has now been returned to the Board for 
action consistent with the February 2010 Joint Motion. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the February 2010 Joint Motion, it was noted that the 
Veteran's claim had previously been remanded for a VA examination 
and opinion in August 2008.  In pertinent part, the examiners 
were requested to render an opinion regarding whether there was a 
50 percent probability or greater that the Veteran's peripheral 
neuropathy is related to "spinal procedures that were conducted 
while the veteran was on active duty."  

The Veteran was afforded a VA examination in October 2008.  After 
a review of the claims folder and the examination, the VA 
examiner opined that "it is clear that the deficit in the feet 
in terms of numbness (polyneuropathy) is not related to spinal 
pathology."  The Joint Motion notes that this was rendered after 
a discussion of the Veteran's current back disorder and that an 
opinion was not provided as to whether the Veteran's 
polyneuropathy is related to service, including the spinal 
procedures that were performed during service.  Therefore, the 
Joint Motion concluded that the opinion was inadequate, and that 
the Board was in error to rely on this opinion to deny the 
Veteran's claim in its February 2009 decision.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should arrange for the Veteran 
to undergo special spine and nerve 
examinations.  The examiners should be 
requested to render opinions regarding 
whether it is as likely as not (50 percent 
probability or greater) that current lower 
extremity peripheral neuropathy is related 
to spinal procedures that were conducted 
while the Veteran was on active duty.  The 
claims folder should be made available to 
the examiners for review in conjunction 
with the examinations, and the examiners 
should acknowledge such review in the 
examination reports.  The examiners should 
provide the rationale for all conclusions 
reached.
NOTE: Any opinion that does not address 
whether it is as least as likely as not 
that the Veteran's peripheral neuropathy 
is related to ACTIVE SERVICE, to include 
the SPINAL PROCEDURES PERFORMED DURING 
SERVICE, will be considered inadequate, 
and will be returned.  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with a supplemental 
statement of the case that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran and 
his representative should be given an 
opportunity to respond to the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



